Citation Nr: 1235559	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an early effective date for the granting of entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service in the United States Air Force from May 1970 to November 1976.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of the Department of Veterans Affairs (VA) Pension Management Center located in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim for nonservice-connected pension benefits in May 2005.  

2.  The appellant did not contact the VA requesting nonservice-connected pension benefits until December 2008 - approximately three and one half years after the RO's action for the same benefits.  


CONCLUSION OF LAW

The requirements for an earlier effective date for the granting of entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that he be assigned an earlier effective date for the granting of his nonservice-connected pension.  The record reflects that the appellant initially filed for a VA nonservice-connected pension in December 2004.  The record does not show that the appellant informed the VA that he was in receipt of any benefits from any other federal agency such as the Social Security Administration.  

Following the proffering of his claim, the appellant underwent a VA General Medical Examination - the results thereof where forwarded to the RO for review.  Subsequent to the examination, the RO issued a determination in May 2005 that found that the evidence did not demonstrate that the appellant was unable to secure or follow a substantially gainful occupation as a result of his found disabilities.  As such, entitlement to a nonservice-connected disability pension was not established.  The appellant was notified of that action through a letter sent to him by the RO in May 2005.  The appellant did not appeal that action nor did he request reconsideration of the action.  As such, the May 2005 rating action became final.  

In December 2008, the appellant made an informal claim to the VA for a nonservice-connected pension.  Three months later, in March 2009, the Pension Management Center awarded a nonservice-connected pension to the appellant.  In making that award, the Pension Management Center determined that the effective date of the award would be January 1, 2009.  

Seven months later, in October 2009, the appellant notified the Pension Management Center that he had been awarded benefits from the Social Security Administration (SSA).  More specifically, he sent to the Pension Management Center a copy of an SSA award letter.  In that letter, the SSA stated that, as of December 2006, he was receiving $946.50 (US dollars) per month in benefits.  The appellant accompanied the information from SSA with a letter asking that he be assigned a nonservice-connected pension for the time period that he had been awarded SSA benefits.  

Following his request, the Pension Management Center obtained additional data from SSA concerning any benefits awards that may have been granted to the appellant.  The Pension Management Center discovered that SSA had determined that the appellant became totally disabled on September 2, 2001.  Shortly after that date, the appellant began receiving SSA benefits.  Again, as indicated above, the appellant did not inform the VA that he was in receipt of SSA benefits until 2009.  Subsequently the Pension Management Center informed the appellant, via the Statement of the Case dated April 12, 2010, that since he did not have a claim before the VA in 2001 for a nonservice-connected pension, the earliest that he could have been assigned a nonservice-connected pension was one year prior to his most recent claim for benefits.  

The record reflects that the Pension Management Center further reviewed the appellant's claim and then issued an Administrative Decision in November 2010.  The Pension Management Center found that it had committed an administrative error and had authorized payment of nonservice-connected pension benefits to the appellant for a period in which he was not entitled to those benefits.  The Pension Management Center concluded that the appellant was not at fault for the error and that he would not be required to reimburse the VA for the monies that were not due to him.  It was further written in the Administrative Decision that:

Benefits paid for the period of December 31, 2007, through December 31, 2008, were paid in error.  The veteran was not entitled to Liberalizing Law as he was rated (by VA) "not permanently and totally disabled" effective December 29, 2004.

....

The VA granted non service connected disability pension effective December 31, 2008.  VA issued this decision letter, dated March 2, 2009.  In the same letter, VA solicited for income and expenses for the period of December 31, 2007, to December 31, 2008.  VA informed the veteran he met Liberalizing Law criteria.  The veteran returned a VA Form 21-0517 which VA used to grant entitlement to pension benefits from December 31, 2007.  A retroactive check was issued. .  . He believes he is entitled to an earlier date of claim for pension purposes (October 15, 2006 - the date he started to receive Social Security Disability Benefits).

However, review of the claims file shows the veteran had no earlier date of claim of record on which the VA did not act upon.  Furthermore, the VA had decided the veteran was not "permanently and totally disabled" via Rating Decision dated May 20, 2005.  This voids his entitlement to Liberalizing Law.

....

An overpayment of $2,968 was [be][sic] created between December 21, 2007 through December 31, 2008 when of non-service-connected disability pension was erroneously awarded.  The administrative error in processing was due solely to the actions of VA personnel in the Milwaukee Pension Center.  The incorrect payment was not due to any act of omission or commission on the part of the veteran.

Despite this explanation by the Pension Management Center, the appellant has continued his appeal asking that he receive additional nonservice-connected pension benefits.  

The appellant's nonservice-connected pension claim arises from his disagreement with the effective date of the allowance of the award.  Once entitlement to the underlying claim has been granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) 

As to the duty to assist, all relevant records required for adjudication of the claim for an earlier effective date for nonservice-connected pension benefits have been associated with the claims file.  There is no indication of any known medical records not being on file.  See 38 C.F.R. § 3.400(b)(1) (2011).  Importantly, the appellant has not claimed that from 2001 to 2009 that he was so incapacitated for a period of 30 days or more that it prevented him from filing a disability pension claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b)(1) (2011). 

Disability pension will be paid to each veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from a nonservice-connected disability (or disabilities) not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002 & Supp. 2010).  All veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17 (2011).  Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 (2011) but is found to be unemployable by reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2) (2011). 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

An award of a disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b) (2011).  For claims received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim.  However, if within one year from the date on which the veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2011). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

As previously indicated, after the Pension Management Center granted the appellant's claim for nonservice-connected pension benefits, it assigned an effective date of January 1, 2009.  This effective date was based on the fact that the appellant had submitted a claim, via the telephone, on December 31, 2008.  The December 31, 2008, date is considered the date in which the VA received the appellant's claim for benefits.  After the Pension Management Center received notification from the appellant concerning the SSA benefits award, the Pension Management Center erroneously granted an additional year of benefits extending from January 1, 2008, to December 31, 2008.  The additional year of benefits was provided to the appellant even though the appellant did not have a claim for benefits before the VA.  In other words, the appellant was unjustly enriched by the payment of the benefits and the VA did not seek to recoup the monies because the VA had committed administrative error.  

Regardless of what the appellant may aver, there are no communications received by VA prior to December 31, 2008, indicating an intent to apply for VA benefits from the appellant that may be considered an informal claim that identified the benefit sought as nonservice-connected pension benefits.  38 C.F.R. § 3.155(a) (2011).  After nonservice-connected benefits were denied in May 2005, the appellant did not appeal that rating action.  Even though the SSA granted him benefits prior to December 31, 2008, the VA was not made aware of that grant.  If, between May 2005 and December 2008 the VA had been made aware of the SSA grant, the VA could then consider that notification as an informal claim for benefits.  However, the appellant remained silent for nearly five years.  It was not until after the VA granted him benefits in March of 2009 that it even knew of the SSA award.  In this instance, the appellant had the responsibility (and personal duty) of inquiring of the VA as to whether he could receive nonservice-connected pension benefits after the SSA found him disabled.  He could not just wait passively for the VA to contact him and ask him to submit a claim for benefits.  But this is exactly what he did.  In fact, he waited for a number of years before contacting the VA indicating that he was asking that the VA process a new claim for nonservice-connected pension benefits.

Here, the law and regulation essentially state that the effective date for a claim for pension will be the date of claim or date entitlement arose, but cannot be earlier than date of claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  There was no communication to VA indicating an intent to apply for nonservice-connected pension benefits until the appellant contacted the VA on December 31, 2008.  38 C.F.R. § 3.155(a) (2011).  Even though entitlement arose prior to that date of claim, the later date is December 31, 2008, which is the date of claim for entitlement to nonservice-connected pension benefits, which was based upon the telephone call the appellant made on that date requesting pension benefits.  The appellant has not alleged facts that he was incapable of submitting a claim for pension under the provisions of 38 U.S.C.A. § 5110(b)(3) (West 2002) and 38 C.F.R. § 3.400(b)(1)(ii)(B) (2011). 




	(CONTINUED ON NEXT PAGE)


For the reasons stated above, the Board finds that the preponderance of the evidence is against a finding that an effective date earlier than December 31, 2008, is warranted for nonservice-connected pension benefits, and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011). 


ORDER

Entitlement to an early effective date for the granting of entitlement to nonservice-connected pension benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


